

114 SRES 273 IS: Expressing the sense of the Senate regarding the need for reconciliation in Indonesia and disclosure by the United States Government of events surrounding the mass killings during 1965 and 1966. 
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 273IN THE SENATE OF THE UNITED STATESOctober 1, 2015Mr. Udall submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate regarding the need for reconciliation in Indonesia and
			 disclosure by the United States Government of events surrounding the mass
			 killings during 1965 and 1966. 
	
 Whereas, on October 1, 1965, 6 Indonesian Army generals were killed by military personnel, including members of Indonesia’s Presidential Guard, and these killings were blamed on the Indonesian Communist Party and labeled an attempted Communist coup d’état;
 Whereas this alleged coup was used to justify the mass killing of alleged supporters of the Indonesian Communist Party, with estimates of the number of dead ranging from 500,000 to 1,000,000 killed;
 Whereas the targeted individuals were predominantly unarmed civilians, and often included members of trade unions, intellectuals, teachers, ethnic Chinese, and those involved in the women’s movement;
 Whereas these killings and the imprisonment of up to 1,000,000 targeted individuals were done without due process of law;
 Whereas the targeted individuals were subject to extrajudicial execution, torture, rape, forced disappearance, forced labor, and forced eviction;
 Whereas the United States Central Intelligence Agency, in a 1968 research study, described the period as one of the worst mass murders of the twentieth century;
 Whereas the United States Government provided the Indonesian Army with financial, military, and intelligence support during the period of the mass killings, and did so aware that such killings were taking place as recorded in partially declassified documents in the Department of State history, Foreign Relations of the United States, pertaining to this period;
 Whereas, within months of military leader Suharto’s assumption of the Presidency following the mass killing, the United States Government began sending economic and military support to Suharto’s military regime, and played an indispensable role in its consolidation of power;
 Whereas aid to the Suharto government continued for more than 3 decades, despite on-going crimes against humanity committed by the Suharto government, including mass killing and other gross violations of human rights during the invasion and subsequent 24-year occupation of East Timor;
 Whereas perpetrators of the 1965 and 1966 mass killings have largely lived with impunity, and the survivors and descendants of the victims suffer continuing economic discrimination and had limited civil and political rights for decades, as noted in the 2012 report by the Indonesian National Commission on Human Rights;
 Whereas the United States Government has not yet fully declassified all relevant documents concerning this time period, and full disclosure could help bring historical clarity to atrocities committed in Indonesia during 1965 and 1966;
 Whereas the United States Government has recently supported the declassification and release of documents in support of truth and reconciliation efforts following periods of violence in countries such as Chile and Brazil;
 Whereas open dialogue about alleged past crimes against humanity and past human rights violations is important for continued efforts to reconcile populations of Indonesia and to ensure a stable, sustainable peace that will benefit the region and beyond;
 Whereas, Indonesia has undergone a remarkable democratic transition over the last 2 decades, and is the world’s third largest democracy with the largest Muslim population in the world;
 Whereas through free and fair elections, the people of Indonesia have elected new leaders who now have the opportunity to establish a culture of accountability in partnership with the country’s vibrant civil society, press, academia, and human rights activists;
 Whereas the relationship between the United States and Indonesia is strong and involves many shared interests, as reflected in the 2010 United States-Indonesia Comprehensive Partnership, including democracy and civil society, education, security, climate and environment, energy, and trade and investment;
 Whereas the economic relationship between the United States and Indonesia is strong, with bilateral goods trade exceeding $27,000,000,000 and with major United States companies making significant long-term investments in Indonesia; and
 Whereas strong relations between the United States and Indonesia are mutually beneficial to both countries: Now, therefore, be it
	
 That the Senate— (1)condemns the mass murder in Indonesia during 1965 and 1966;
 (2)expresses great concern about the lack of accountability enjoyed by those who carried out crimes during this period;
 (3)urges political leaders in Indonesia— (A)to consider a truth, justice, and reconciliation commission to address alleged crimes against humanity and other human rights violations; and
 (B)to work to mend differences and animosity that remain after the mass killings during 1965 and 1966; and
 (4)calls on the Department of State, the Department of Defense, the Central Intelligence Agency, and others involved in developing and implementing policy towards Indonesia during this time period to establish an interagency working group—
 (A)to locate, identify, inventory, recommend for declassification, and make available to the public all classified records and documents concerning the mass killings of 1965 and 1966, including records and documents pertaining to covert operations in Indonesia from January 1, 1964, through March 30, 1966;
 (B)to coordinate with Federal agencies and take such actions as necessary to expedite the release of such records to the public; and
 (C)to submit a report to Congress that describes all such records, the disposition of such records, and the activities of the Interagency Group.